Order entered December 4, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01152-CV

  THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                               V.

                            JOHNNY FELIPE MUNOZ, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-00309-E

                                           ORDER
       We GRANT appellee’s December 2, 2015 motion for an extension of time to file a brief.

Appellee shall file a brief by FEBRUARY 15, 2015. We caution appellee that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE